 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2009
4 Coses Exonerated Sustained Hot Sustained Within Policy iad Uitthin Bolety Sestalned Miconduct
Critical injury Accident 1 1
Excessive Ferce 20 4 4 9 3 §
Fatal Shootings 1 i
Fatal Vehicle Pursuit 4 2 2 2
{injured Prisoner 8 3 1 4 2
Non-Fatal Shootings 23 17 3 i 1 10
Cept. Misconduct 2 i 1 1
Shots Fired 11 3 8 a
Unintentional Discharge 4 1 3 3
Vehicle Pursuit W/tmjuries 1 1
Total 75 31 23 15 z 3 z
CLOSED OTHER i
TOTAL CASES 76
2008
8 Canes Exonerated Sustained Stor Sustained Unfounded Sustained diseonduct
Critical Injury Accident i i
[Excessive Force 22 8 4 8 2 12
{Fatal Vehicle Pursuit 1 2
[Fatat Shootings 8 ? 1 2
[injured Prisoner 4 3 1 1
19 18 1 4
1 1 1
22 15 4 3 6
Suede W/PO's Gun 3 1
Unintentional Discharge 4 3 1 3
Vehicle Pursuit W/mjuries 3 1 2 2
Total &6 55 16 13 2
CLOSED OTHER 4
TOTAL CASES 90

 

 

 

 

 

 

Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1285 Page1of11

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1286 Page 2of11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010

| # Cases | Exonerated | Sustained | Not Sustained Unfounded | ‘woh Pally a : Not within Poy ieee S
Excessive Force 2 2 | |
Fatal Shooting 8 7 1 3
Hit and Run Accident 1 4
In Custody Death 1 1
Injured Prisoner 2 2
K-9 Bite 1 7
Non Fatal Shooting 8 3 2 1 4 1 4
Off Duty Alleged Assit 1 1 1
Off Duty Misconduct 1 1 1
Shots Fired Off Duty 3 2 1 1
Fatal Police Pursuit 1 1 1
PR 24 Use of Force 1 1
Self Inflicted Non Fatal
Shooting 1 1 1
Shots Fired 9 5 4 2
Unintentional Discharge 4 4 4
Use of Force 14 6 4 2 2
Vehicle Pursuit w/Injury 2 1 1
Tota 60 34. 15 4 2 7 4 :
CLOSED OTHER 3
TOTAL 63

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1287 Page3of11

 

2011

 

Critical Injury Accident
Deadly Force

Death Of

Detainee Injury

Fatal Police Pursuit
Fatal Shootings

In Custody Death

Non Fatal Shootings
Police Pursuit

Police Pursuit w/Injuries
Shots Fired
Unintentioal Discharge
Use of Force

# Cases

WB KF NY RF NS UF me fe

eR
~l

24

Exonerated Sustained”

Not Sustained

1

Within Policy
1

LA = @ nN

Not within Policy” Sustained Misconduct

12

13

 

Total

68

 

CLOSED OTHER

 

TOTAL CASES

 

 

74

 

(270 AS

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1288 Page4of11

 

2012

 

Accidental Discharge
Allegation of Force
Allegation of Shots Fired
Excessive Force

Fatal Police Pursuit
Fatal Shootings

In Custody Death

Injury Accident

Injured Prisoner

Non Fatal Shootings
Police Pursuit

Police Pursuit w/Injuries
Shots Fired

Use of Force

# Cases

6

ee FP YP S&F YN & N

e
Nop

Exonerated

PW Pe RB

Sustained
3

Not Sustained

Within Policy

Not within Policy Sustained Misconduct

3
1

PrP PP Bp

3

1
1
1

& FP RN

 

Total -

$7.

 

CLOSED OTHER

 

TOTAL CASES

 

 

63

 

216.

wo ]e PF eR

“49 :

 

 

 

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1289 Page5of11

 

 

 

 

 

 

 

 

2013
# Cases Exonerated Sustained Not Sustained = Within Policy Not within Policy 2 sustained Misconduct

Fatal Shootings 3 2 1 1
Non Fatal Shootings 10 4 6 1
USE OF FORCE 18 3 7 2 3 9
Shots Fired 8 7 1 2
Unintentional Discharge 4 4 4
Police Pursuit w/injuries 4 4 1
injured Prisoner 10 4 1 2 3 2
Fatal Vehicle Pursuit 1 1 1
Dog Shooting 1 1 1
Fatal Accident 1 1

In Custody Death 1 1 1
Other 3 1 2 2
Total 64 26 18 4 ey Le
CLOSED OTHER 8

TOTAL CASES 72

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1290 Page6of11

 

Category 1 (Allegation)
Category 1 (other)
Category 2 (other)
Critical Vehicle Pursuit
Detainee Injury

Fatal Shootings

Fatal Vehicle Pursuit
Non Fatal Shootings
Shots Fired
Unintentional Discharge
Total

CLOSED OTHER

TOTAL CASES

 

2014

# Cases Exenerated Sustained
12 4 0

2

A we N WH UH
nN WwW & N WwW

Not Sustained
6

2

11

Unfounded
2
0

Sustained Misconduct
5
3

Ee Se & =

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1291 Page 7 of11

 

Category 1 (Allegation)
Category 1 (other)
Category 2 (other)
Critical Vehicle Pursuit
Detainee Injury

Fatal Shootings

Fatal Vehicle Pursuit

In Custody Death

Non Fatal Shootings
Shots Fired
Unintentional Discharge
Total

 

# Cases
4
i5

NW OF B&B BP NY

47

 

CLOSED OTHER

 

 

TOTAL CASES

 

$1

 

Exonerated
1
6

& CO FP NB fe pS

2015

Not Sustained
2

1 4

Sustained

Unfounded
1

4

Sustained Misconduct
1

5

wire - a

jw

 

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1292 Page8of11

 

Category 1 (Allegation)
Category 1 (other)
Category 2 (other)
Critical Vehicle Pursuit
Detainee Injury

Fatal Accident

Fatal Shootings

Fatal Vehicle Pursuit
Non Fatal Shootings
Shots Fired
Unintentional Discharge
Total

# Cases
3
7

~

& NN SS N

 

CLOSED OTHER

 

TOTAL CASES

 

 

36

 

Exonerated
2
5

25

2016

Sustained

Not Sustained
1

1

Unfounded

Sustained Misconduct

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1293 Page 9of11

 

Category 1 (Allegation)
Category 1 (other)
Category 2 (other)
Category 3

Critical Vehicle Pursuit
Detainee Injury

Fatal Shootings

Fatal Vehicle Pursuit
Non Fatal Shootings
Shots Fired
Unintentional Discharge
Total

# Cases Exonerated

 

CLOSED OTHER

 

 

TOTAL CASES

 

 

2017
Sustained Not Sustained. Unfounded
1 2
1
4
3
9 2 0

Sustained Misconduct

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1294 Page10of11

 

Fatal Shootings

fNon Fatal Shootings
Category 1 (other)
Category 1 (Allegation)
Shots Fired
Unintentional Discharge
Category 2 (other)
Critical Vehicle Pursuit
Detainee Injury

Fatal Vehicle Pursuit
Category 3

In Custody Death

Total

# Cases Exonerated

ye Re NM WP BP BR Tw

19

 

OPEN/PENDING

13

 

CLOSED OTHER

 

TOTAL CASES

 

 

34

 

KE = Ww Ww

11

2018

Sustained

Not Sustained

Unfounded

Sustained Misconduct

 

 

 
Case 2:18-cv-12247-SFC-DRG ECF No. 50-3 filed 06/12/19 PagelD.1295 Page11of11

 

Cat 1 Taser

Category 1 (Allegation)
Category 1 (other}
Category 2 FI case

Non Fatal Shootings
Shots Fired
Unintentional Discharge
Total

OPEN/PENDING
CLOSED OTHER

TOTAL CASES

 

#Cases  Exonerated
1
1
5
5
1
2
1

16 0
16
0
16

2019

Sustained

Not Sustained

Unfounded

Sustained Misconduct

 

 
